DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous office action failed to properly address the supplemental amendment filed in this application; accordingly, the prior office action is vacated and the present office action resets the response period for the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 15, the phrase, “…connected to one another by way of a line with wires” functionally recites “a line with wires”. It is unclear whether these elements (“line” 
Additionally, in claim 15, the phrase “coupling an electrical signal into the first wire” and “coupling the electrical signal out from the first wire” is unclear and confusing how the coupling can occur at the same time.  The claims set forth these steps without any conditional requirements or iterative step by step requirements.
Claims 2-14 and 16-18 are rejected under the same rationale as being dependent upon claim 1 and its limitations.  In addition, many of the claims recite “the line” which lacks antecedent basis as “a line” has not been positively recited and only inferentially included as noted above with respect to claims 1 and 15.
In claim 2, the phrase “wherein the line comprises a second wire” is indefinite as the line and wires have only functionally recited and the pump device cannot be further defined or limited by the recitation of an element which has not been positively set forth. In addition, it is unclear as to whether the second wire is one of the wires referenced in claim 1 or an additional wire to those wires.  In addition, the phrase “….may be supplied with electrical power” and “able to be coupled” and “able to be uncoupled” is vague and unclear as to whether or not the device needs only be capable of performing these 
In claims 3-14 and 16, the recitation of a first, second, and third wires in the claims all have only functionally recited and the pump device cannot be further defined or limited by the recitation of an element which has not been positively set forth. 
Claims 5-7, 11-12, and 15 recite electrical signals “coupled into” the first or second wires and are rejected as being indefinite for the same rationale as expounded above with respect to claim 1.
In claim 8, the phrase “implement a switchover between an in-coupling of the carrier signal…” is unclear what the other option following the switchover between is as there is no other implementation other than an in-coupling.  Furthermore, it is unclear what exactly is being claimed with regard to an “in-coupling of the carrier signal…into one of two of the wires”.  It is unclear what an in-coupling of a signal into a wire is, as the disclosure does not appear to discuss the details of this step and it appears to be recited as some sort of a transmission step. Further clarification is required.
In claim 14, it is unclear how a frequency can be at least 1 MHz and/or at most 10 MHz, due to the “or” recited, the claim is only requiring 1 boundary or another, and therefore any frequency would meet the claimed limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romero (US 2016/0064117).
Regarding claim 1, Romero discloses a heart pump device comprising an implantable heart pump (e.g. Fig. 1A, #102) and a controller for controlling the heart pump (e.g. Fig. 1A, #104), wherein the controller and the heart pump are connected to one another by way of a line with wires (e.g. ¶¶ 21 – element 27, where the cable may include a plurality of wire strands ¶¶ 30 – “exemplary cable includes a redundant set of wires, and accordingly, includes a total of six insulated conductors”), wherein the controller is configured to supply the heart pump with electrical power by way of a first wire included in the wires of the line (e.g. ¶¶ 21 – “provide power” - where power must 
Regarding claim 15, Romero discloses an operating method for a heart pump device, the heart pump device including an implantable heart pump (e.g. Fig. 1A, #102) and a controller for controlling the heart pump (e.g. Fig. 1A, #104), wherein the controller and the heart pump are connected to one another by way of a line with wires (e.g. ¶¶ 21 – element 27, where the cable may include a plurality of wire strands ¶¶ 30 – “exemplary cable includes a redundant set of wires, and accordingly, includes a total of six insulated conductors”), wherein the controller is configured to supply the heart pump with electrical power by way of a first of the wires (e.g. ¶¶ 21 – “provide power” - where power must be provided through at least a first wire of the line), wherein the controller and the heart pump each comprise a coupling interface (e.g. ¶¶ 21 – bulkhead connector; additionally: “a clinician can surgically replace the cable and/or medical device while leaving the implanted module in place” – which would require a coupling 
Regarding claim 2, Romero discloses the line comprises a second wire (e.g. ¶¶ 21 – element 27, where the cable may include a plurality of wire strands ¶¶ 30 – “exemplary cable includes a redundant set of wires, and accordingly, includes a total of six insulated conductors”), wherein the heart pump is configured to be supplied with electrical power by the first wire and the second wire (e.g. ¶¶ 10 – multiple conductors), wherein further electrical signals for transferring data between the controller and the heart pump are able to be coupled into the second wire or able to be uncoupled from the second wire by way of the coupling interface of the controller and the coupling interface of the heart pump (e.g. ¶¶ 21 - “provide power, data, and or/control signals from the module to the device” and further where the examiner maintains the position 
Regarding claim 3, Romero discloses the controller and the heart pump are configured to transfer data from the heart pump to the controller by way of the coupling interface of the controller and the coupling interface of the heart pump and by way of the first and/or a second wire of the line (e.g. ¶¶ 4 – “driveline cable can also be configured for data communication and control functions” and further where the examiner maintains the position that when the bulkhead connector is connected, the data transmission is considered coupled into the first wire and uncoupled when the bulkhead connector is disconnected when the cable is replaced as cited above).
Regarding claim 4, Romero discloses the controller and the heart pump are configured to transfer data from the controller to the heart pump by way of the coupling interface of the controller and the coupling interface of the heart pump and by way of the first and/or a second wire of the line (e.g. ¶¶ 21 - “provide … control signals from the module to the device” and further where the examiner maintains the position that when the bulkhead connector is connected, the data transmission is considered coupled into the first wire and uncoupled when the bulkhead connector is disconnected when the cable is replaced as cited above).
Regarding claim 9, Romero discloses the first wire and/or a second wire of the line is connected to a motor of the heart pump, wherein the heart pump is configured to be supplied with the electrical power by way of the first or second wire for conveying 
Regarding claim 10, Romero discloses the power may be provided with AC current (e.g. ¶¶ 10) and further, the motor may be a three phase motor requiring three motor currents (e.g. ¶¶ 30).
Regarding claim 13, Romero discloses data exchanged between the controller and the heart pump by way of the electrical signals are patient data or operating parameters (e.g. ¶¶ 21 – data and or control signal).
Regarding claim 14, Romero discloses the carrier frequency signal comprises a frequency of at most 10 MHz – where the examiner notes the frequency could be about 20KHz which is less than 10 Mhz (e.g. ¶¶ 10).
Regarding claim 17, Romero discloses the heart pump is configured to be supplied with alternating current (e.g. ¶¶ 21 – 16 V AC).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Romero (US 2016/0064117) in view of Merritt et al. (US 2003/0065366).  Romero discloses the shared subject matter as indicated above with respect to claims 2-4; however, Romero fails to expressly disclose a modulator connected to the coupling interface configured to modulate a carrier frequency for generation of the electrical signals as claimed.  In the same field of endeavor, Merritt discloses the modulation of a carrier frequency on a data signal line in order to communicate with a FSK data bit stream with a preamble, data and error checking data bits (e.g. ¶¶ 1104).  It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date, to substitute the modulation of a carrier frequency as taught by Merritt into the device of Romero, in order to yield the predictable results of transmitting data via a FSK data bit stream with a preamble, data and error checking data bits protocol. 
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Romero (US 2016/0064117) in view of Melodia et al. (US 2018/0000344).  Romero discloses the controller is configured to couple simultaneously into the first wire and into the second wire, signals that are to be transferred to the heart pump (e.g. ¶¶ 21 - “provide … control signals from the module to the device”); however, Romero fails to expressly disclose a converter, which is configured to generate inverted signals from the electrical signals to be transferred to the heart pump or to the controller by way of the first wire, wherein the controller or the heart pump is configured to couple the inverted signals into a second wire of the line.  In the same field of endeavor, Melodia discloses the advantages of converting a signal via inverse algorithms, in order to make the signals suitable for ultrasonic communications with long delay spreads (e.g. ¶¶ 68, 223-225, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to substitute the inverse conversion technique as taught by Melodia, into the device of Romero, in order to yield the predictable results of providing a preprocessing capable of maintaining the integrity of the signal through delays or interference.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Romero (US 2016/0064117) in view of Reichenbach et al. (US 2013/0096364).  Romero fails to expressly disclose the first wire and/or the second wire is connected to a stator of the motor of the heart pump.  In the same field of endeavor, Reichenbach teaches an implantable cardiac pump with a conductor extending through a cable or lead where the individual conductor wire connect to the phase windings of the motor stator (e.g. ¶¶ 82) in order to power the pump.  It would have been obvious to one of ordinary skill in the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Romero (US 2016/0064117) in view of Kesler et al. (US 2012/0248888).  Romero fails to expressly disclose the controller or the heart pump comprises an S2D converter.  In the same field of endeavor, Kesler discloses the use of a S2D converter (e.g. ¶¶ 930) in order to shape, modify, filter, process, buffer and the like, signals prior to being input to processors or other converters.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the S2D converter as taught by Kesler, into the device of Romero, in order to provide additional preprocessing function prior to the signal being transmitted to another unit for further analysis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792